DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 14 and 22 are objected to because of the following informalities: 
In claims 1, 14 and 22, each paragraph start with capital letter.
Further, claim 1, third paragraph end with period (.), therefore, separate from fourth paragraph.
Each claim begins with a capital letter and ends with a period. (MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the phrase “a finger-like or jaw-like structure”, renders the claim indefinite because the claimed apparatus includes elements not actually disclosed and the scope of the claim is unascertainable. Ex Parte Caldwell, 1996 C. D. 58, MPEP 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murdoch et al. (US – 2018/0037443 A1).
As per claim 1, Murdoch discloses Retracting Rail Clamp comprising:
a rail brake system (200, Fig: 10-16) that may be mounted to the underside or undercarriage of a rail vehicle or rail equipment (The load transfer frame 202 is similarly adapted for rigid mounting to a rail-mounted machine such as by bolting through bores 212, [0047], Fig: 10-16), wherein the rail brake system is comprised of:
A frame attachment assembly (202, The load transfer frame 202 is similarly adapted for rigid mounting to a rail-mounted machine such as by bolting through bores 212, [0047], Fig: 10-16) that may be used to attach the rail brake system to a rail vehicle or rail equipment (Fig: 10-16) wherein each such frame attachment assembly has a frame attachment plate (202, fig: 10-16) for attachment to the underside or 
A carrier platform assembly (Fig: 10-16) that is comprised of a frame (246, Fig: 10-16) that is pivotably attached to the lower ends of the first linkage and second linkage and may be moved upward or downward in relation to the frame attachment plate by the upward or downward pivoting motion of the first linkage and second linkage ([0067], Fig: 10-16), and wherein the carrier platform is further comprised of a first braking caliper (240, Fig: 10-16), wherein the first braking caliper includes a caliper actuator (via 252, [0067] - [0072], Fig: 10-16) and a pair of brake shoes (241, Fig: 10-16), with each brake shoe having a lower end comprised of a surface that may be used for frictional contact with a lateral side surface of a rail head (Fig: 12).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. (US – 2018/0037443 A1) as applied to claim 1 above, and further in view of J. A. Brader (US – 0754844 A).
As per claim 2, Murdoch discloses a pair of brake shoes (241, Fig: 11), each of which brake shoes has a lower end with a surface that may be used for frictional contact with a lateral side surface of a rail head (Fig: 10-13a) but fails to explicitly disclose wherein the carrier platform assembly is farther comprised of a second braking caliper that includes a caliper actuator and a pair of brake shoes, each of which brake shoes has a lower end with a surface that may be used for frictional contact with a lateral side surface of a rail head, and wherein the caliper actuator of the second braking caliper may be used to force the lower ends of the brake shoes of the second braking caliper toward each other in order to releasably clamp the lateral side surfaces of a rail head.
Brader discloses Track Brake for Cars comprising:
the carrier platform assembly (1, 13, Fig: 1-4) is farther comprised of a second braking caliper (either side 21 and 22) that includes a caliper actuator (via chain 25, Fig: 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retracting rail clamp of the Murdoch to use the carrier platform assembly is farther comprised of a second braking caliper that includes a caliper actuator and a pair of brake shoes, each of which brake shoes has a lower end with a surface that may be used for frictional contact with a lateral side surface of a rail head, and wherein the caliper actuator of the second braking caliper may be used to force the lower ends of the brake shoes of the second braking caliper toward each other in order to releasably clamp the lateral side surfaces of a rail head as taught by Brader in order to provide efficient in operation, proper positon relative to the rail and one in which the shoes or jaws will be pressed into yielding engagement with the rail to effect stoppage of the car  and at the same time obviate the usual jolting attendant upon such operation.

As per claim 3, Brader further discloses wherein the two braking calipers are laterally displaced from each other a set distance corresponding with the gauge of the railroad track on which the vehicle or equipment is to be used (Fig: 2, 4).

As per claim 4, Murdoch discloses wherein the bottom end of each brake shoe (Fig: 10-13a) has a foot (lower end 240, Fig: 10-13a) that is a structure comprised of at 

As per claims 6 and 7, Murdoch discloses wherein frictional braking material (241, Fig: 11) is attached to the said surface of the lower end of each brake shoe (Fig: 11) for enhanced frictional contact with a lateral side surface of a rail head when the two braking calipers are releasably clamped onto rail heads (Fig: 10-13a).

As per claim 9, Murdoch discloses wherein a brake pad (241, Fig: 11) is attached to the surfaces provided at the lower ends of each of the brake shoes (A brake shoe 241 is provided on the inner face of the lower end 240 of each opposed main lever 210, [0063], Fig: 10-13a).

As per claim 10, Murdoch discloses wherein a separate brake pad (241, Fig: 11) is attached to both of the two surfaces of the foot of each brake shoe (Fig: 10-13a).

Claims 5, 8, 11-13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. (US – 2018/0037443 A1) as modified by J. A. Brader (US – 0754844 A) as applied to claims 1-4 above, and further in view of Hudson et al. (US – 5,865,122).
As per claim 5, over Murdoch as modified by Brader discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the foot of each 
Hudson discloses Apparatus for Attachment Buffer stop to Railroad Track comprising:
the foot of each brake shoe (bottom part of 40, 42, Fig: 3) has a structure comprised of a third distinct surface (fig: 3) which may he used for frictional contact with a distinct surface of a rail head (Fig: 3 and 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retracting rail clamp of the Murdoch to make the foot of each brake shoe has a structure comprised of a third distinct surface which may he used for frictional contact with a distinct surface of a rail head as taught by Hudson in order to provide more secure and positive stop of the car or vehicle.

As per claim 8, Hudson further discloses wherein frictional braking material (60, 62, 64, 66, Fig: 3 and 11) is attached to each of the three distinct surfaces of each foot for enhanced frictional contact with three distinct surfaces of a vail head when the two braking calipers are releasably clamped onto rail heads (Fig: 3 and 11).

As per claim 11, Hudson further discloses wherein a separate brake pad (60, 62, 64, and 66) is attached to each of the three surfaces of each foot of each brake shoe (Fig: 3 and 11).

As per claim 12, Hudson further discloses wherein the three surfaces of the foot of each brake shoe cooperate to form a finger-like or jaw-like structure (Fig: 3, 5, 7) that is comprised of a top planar surface (surface that attached shoe 60, Fig: 3, 11), a side planar surface (surfaces that attached shoes 62, 64, Fig: 3, 11), and a bottom planar surface (surface that attached shoe 66, Fig: 3 and 11), with said surfaces corresponding, respectively, to at least a portion of the top planar surface, a lateral side surface, and a bottom surface of a rail head to which the braking calipers are to be releasably clamped during operation of the rail brake system (Fig: 3 and 11).
Also see claim rejection 112 above.

As per claim 13, Brader further discloses wherein when the carrier platform assembly is in a downwardly deployed position in proximity with the beads of the rails (Fig: 2), and the caliper actuators of each braking caliper are used to move the lower ends of the brake shoes of each braking caliper toward each other (via chain 26, Fig: 2, 4), and
Teaching reference Hudson discloses the top planar surfaces (surface that attached shoe 60, Fig: 3, 11), side planar surfaces (surfaces that attached shoes 62, 64, Fig: 3, 11), and bottom planar surfaces (surface that attached shoe 66, Fig: 3 and 11) of the feet of each brake shoe of each braking caliper will cooperate to releasably grip the head of a rail of the railroad track in order to hold the vehicle or equipment in a stationary position on the railroad track (Fig: 3 and 11).

Claim 22 recites all the limitations recited in claims 1-13 and therefore, rejects under the same rationale.

Allowable Subject Matter
Claims 14-21 are would be allowable if rewritten or amended to overcome the claim objection described above.
Prior art fails to disclose Pivoting actuation means and pivoting connection means that pivotably connect the two braking calipers to the vehicle attachment means, wherein the pivoting actuation means and pivoting connection means allow for the braking calipers to be pivoted either upwardly toward the frame attachment means or pivoted downwardly away from said frame attachment means toward a railroad track positioned below the vehicle or equipment which recited in independent claim 14. Claims 15-21 depend on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Huehn, Klaus et al. (DE – 3122421 A1),
B: C. Z. Sanders (US – 0809632 A),
C: T. J. Lavan (US – 1,831,670),
D: Bourhill et al. (US – 2012/0241262 A1),
E: F. O. Snow, Jr (US – 2,172,627), and
F: F. O. Snow, Jr (US – 2,856,030).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657